UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7835


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MEBLIN XIOMAR FIGUEROA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:05-cr-00024-NKM-1)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Meblin Xiomar Figueroa, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United   States  Attorney,  Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Meblin    Xiomar       Figueroa    appeals     the    district      court’s

order denying his motion for reconsideration of his motion for a

sentence reduction.         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.            United States v. Figueroa, No. 6:05-cr-

00024-NKM-1 (W.D. Va. Oct. 25, 2013); see also United States v.

Goodwyn,   596 F.3d 233,    235-36    (4th     Cir.     2010)    (identifying

extremely limited means by which sentence can be modified).                         We

dispense   with     oral     argument       because      the    facts    and    legal

contentions   are   adequately        presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2